DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 8/12/22.  The amendments to the specification and drawings filed 8/12/22 have been entered.
The claim amendments filed 8/12/22 incorporated previously allowable claim limitations into independent form as indicated in the Non-final rejection mailed 5/12/22.  Should Applicant overcome the rejections and objections below the claims would be held allowable for the same reasons as specified previously.  
Claim Objections
Claims 1, 3, 6, and 9 are objected to because of the following informalities:  
In claim 1, line 4, after “wherein”, DELETE “the”
In claim 1, line 9, after “portion of” DELETE “the”
In claim 1, line 9, after “plurality of” INSERT –parallel-- (correcting antecedent basis issue of “said parallel prong passages in line 13).
In claim 1, line 14, after “sites of” DELETE “the”
In claim 1, line 15, after “sites of” DELETE “the”
In claim 3, line 1, after “wherein” DELETE “the”
In claim 3, line 5, before “threaded fastener” DELETE “a” and INSERT –the—
In claim 6, line 7, after “portion of” DELETE “the”
In claim 6, line 7, after “plurality of “ INSERT –parallel-- (correcting antecedent basis issue of “said parallel prong passages in line 13).
In claim 6, line 8, after “in the base,” MOVE “wherein each said prong passage…through the denture connector” to the end of the claim (at line 18).  Additionally, INSERT --; and—after “dental implant” at the end of the claim at line 18.  
In claim 6, line 11 after “denture” DELETE “.; and”
In claim 6, line 14, after “sites of” DELETE “the”
In claim 6, line 15, after “sites of” DELETE “the”
In claim 9, line 7, after “removed from” DELETE “the”
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, and 6-7  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 6 and 12 of copending Application No. 17/723040 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of the instant claims are encompassed by the above claims of the reference application.
Regarding claim 1, Application 17723040 discloses a retention system for frictionally retaining a denture to a jaw of a patient (see claim 1, paragraph 1), the denture retention system comprising: at least one prong anchor having a plurality of prong reception sites and an implant connector configured to secure the prong anchor to a dental implant (see claim 1, paragraph 2), wherein said at least one prong anchor includes two said prong reception sites, with one said prong reception site on each side of the implant connector (see claim 2); a denture comprising a base, at least one prosthetic tooth mounted to the base, at least one opening in the base, the opening dimensioned and configured to receive an exposed portion of the prong anchor therein, and a plurality of prong passages in the base (see claim 1, paragraph 3); and a denture connector having a plurality of parallel prongs dimensioned and configured to pass through the parallel prong passages of the denture (must be parallel to receive parallel prongs) and to be received within the prong reception sites of the prong anchor (see claim 1, paragraph 4), wherein the prong reception sites of the prong anchor and the prong passages of the base of the denture are oriented to enable the parallel prongs of the denture connector to pass through the denture and be received laterally within the prong reception sites when the prong anchor is coupled to the dental implant (see claim 1, paragraph 5).  
Regarding claim 6, Application 17723040 discloses all the features of claim 1 (now incorporated into claim 1) as explained above (all features of instant claim 1 are encompassed by claim 1 of Application 17723040, and additionally discloses wherein each said prong passage of the denture includes a radially elastic member releasably engaging a respective said prong of the denture connector when the denture connector is installed through the denture (see claim 6).
Regarding claim 7, Application 17723040 discloses wherein each said radially elastic member comprises a barrel slotted to accommodate radial expansion (see claim 12).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The contents of amended claim 1 and 6 were previously indicated allowable, and remain allowable for the same reasons as specified in the non-final rejection mailed 5/12/2012, should the newly applied double patenting rejections above be overcome.
Claims 3-5, and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 11246690, 20190374313 and 9907629 teach similar denture retention systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772